Citation Nr: 0636582	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-14 355	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an effective date earlier than July 1, 
2001, for a 10 percent rating for tinnitus.

4.  Entitlement to a rating higher than 10 percent for 
tinnitus.

5.  Entitlement to a compensable rating for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1969.

This appeal to the Board of Veterans' Appeals (Board) comes 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which increased the veteran's tinnitus rating to 
10 percent retroactively effective from March 24, 2002.  The 
RO also confirmed and continued the non-compensable (i.e., 0 
percent) rating for his right ear hearing loss and, among 
other things, denied service connection for left ear hearing 
loss and PTSD.

In an October 2003 statement, the veteran raised the 
additional issue of his entitlement to an earlier effective 
date for his 10 percent tinnitus rating.  And the RO granted 
an earlier effective date of July 1, 2001, in an April 2004 
decision.  He since has continued to appeal - requesting an 
even earlier effective date.  Cf. AB v. Brown, 6 Vet. App. 
35, 38-39 (1993) (generally to the effect that it will be 
presumed the veteran is seeking the maximum possible benefit, 
unless he expressly indicates otherwise).

In a June 2004 statement, the veteran's representative cited 
"erroneous error" in the veteran's tinnitus effective date.  
A claimant must plead clear and unmistakable error (CUE) with 
sufficient particularity.  See Phillips v. Brown, 10 Vet. 
App. 25 (1997) (distinguishing denial of CUE due to pleading 
deficiency versus on merits); Luallen v. Brown, 8 Vet. App. 
92 (1995).  Regardless, the RO has not adjudicated a CUE 
claim, much less denied it and the veteran appealed the 
decision to the Board.  38 C.F.R. § 20.200 (2006); see also 
Nacoste v. Brown, 6 Vet. App. 439, 442 (1994).  Also keep in 
mind the veteran already has a pending claim for an earlier 
effective date for the 10 percent rating for his tinnitus.  
The RO needs to clarify whether he  is filing a CUE claim in 
addition to this existing claim.

As for the claims that are already on appeal, the Board is 
remanding those for service connection for left ear hearing 
loss and PTSD, for a higher rating for the right ear hearing 
loss, and for an earlier effective date for the 10 percent 
rating for the tinnitus to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  The Board, however, will go ahead and decide 
the claim for a higher rating for the tinnitus.


FINDING OF FACT

The veteran already has a 10 percent rating for his tinnitus, 
the maximum rating authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for assigning a schedular rating 
higher than 10 percent for tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002 and 
2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  But the U. S. Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duties to notify and assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

With respect to the veteran's claim for a rating higher than 
10 percent for his tinnitus, the relevant facts are not in 
dispute.  Resolution of his appeal is dependent entirely on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for this condition.  And as 
will be explained below, he already has the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether his 
tinnitus is perceived as unilateral or bilateral (i.e., 
affecting just one or instead both ears), the outcome of this 
appeal does not change.

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Analysis

As mentioned, in a September 2003 decision the RO granted a 
higher 10 percent rating for the veteran's tinnitus.  He is 
maintaining that separate 10 percent ratings are warranted 
for each ear.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260, note 2 (2006).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that had found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary of VA 
imposed a temporary stay at the Board on the adjudication of 
tinnitus claims affected by Smith.  The specific claims 
affected by the stay essentially included all claims in which 
a claim for compensation for tinnitus was filed prior to 
June 13, 2003, and a disability rating for tinnitus of 
greater than 10 percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding there was a lack of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded the Court erred in not 
deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's long-standing interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.



In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation higher than 10 percent for tinnitus.  
Therefore, the veteran's claim for separate 10 percent 
ratings for each ear must be denied under both the new and 
old versions of the regulation.  And as the disposition of 
this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law - analogous to Rule 12(b)(6) of the Federal 
Rules of Civil Procedure for failure to state a claim upon 
which relief can be granted.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The claim for a schedular rating higher than 10 percent for 
tinnitus is denied.


REMAND

VA has a duty to assist a claimant in developing the facts 
pertinent to his claim, and to notify him of the evidence 
necessary to complete an application for benefits.  The VCAA 
redefined these obligations - including in terms of 
requiring that VA specify what evidence the veteran is 
responsible for obtaining and submitting and what evidence VA 
will obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA's 
requirements apply to all five elements of a service 
connection claim:  1) veteran status, 2) existence of a 
disability, 3) connection between the veteran's service and 
the disability, 4) degree of disability, and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).



The RO's April 2003 letter to the veteran does not properly 
advise him of the evidence that is necessary to substantiate 
his claim of service connection for left ear hearing loss, 
including the evidence necessary to establish a downstream 
disability rating and an effective date.  In addition, no 
notice has been sent concerning his earlier effective date 
claim for tinnitus.  Id.; 38 C.F.R. § 3.159 (2006).

So this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which informs 
the veteran of the requirements to establish a claim of 
service connection for left ear hearing loss, and explains 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  The notice must also include an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date for all claims on 
appeal.

As for the veteran's right ear hearing loss, the Board 
observes that the most recent VA audiology examination was 
conducted in November 2003, so three years ago.  The results 
of that evaluation are now outdated, so a new examination is 
needed.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (Court determined the 
Board should have ordered contemporaneous examination of 
veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).



Since the hearing loss and tinnitus claims involve a similar 
factual basis, and may affect each other's final 
determinations, the claims are inextricably intertwined, and 
hence, the RO should adjudicate these claims together.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  Consideration of these claims together will 
ensure the RO avoids piecemeal adjudication of them with 
common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Insofar as the veteran's PTSD claim, service connection 
requires medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV), credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Numerous medical records on file, including the Veteran 
Center intake report received in June 2003, confirm the 
veteran has PTSD.  But his alleged stressors remain 
unverified.  And this corroboration is needed to support the 
diagnosis.

Awards and commendations earned by the veteran for his 
service include the National Defense Service Medal, the 
Vietnam Service Medal, the Vietnam Campaign Medal, and a Good 
Conduct Medal.  His personnel records indicate he had a 7-
month tour in Vietnam from April to November 1969.  But the 
various medals and awards he received for his Vietnam service 
are not of the type that connotes participation in combat.  
See VAOPGCPREC 12-99 (October 18, 1999).  And while he has 
submitted evidence indicating he participated in combat 
operations, his military occupational specialty (MOS) was an 
administrative specialist trained as a clerk/typist.



So despite his claim of combat service, the veteran's alleged 
stressors must be independently corroborated by objective 
sources, instead of verified based upon lay testimony alone.  
See Cohen, 10 Vet. App. at 146-47; Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).

As cause for his PTSD, the veteran contends that he 
participated in inspections of forward operating bases that 
were attacked with rockets and mortars.  In addition, he has 
reported an explosion occurring right next to his head and 
causing injury near the end of his tour in the Republic of 
Vietnam.  He contended in July 2001 correspondence that this 
explosion rendered him unconscious and propelled his body 
through the air.  While service medical records do show 
tinnitus and labrynthitis in November 1969, there is no 
mention of an explosion as the mechanism of injury.  The 
veteran also described, in a June 2004 correspondence, his 
participation in firefights while on guard duty.  Apart from 
the dates provided above, most of these incidents are not 
identified with any reasonable degree of date specificity.

As the record currently stands, the veteran's contentions 
regarding his stressors are mostly vague and do not allow for 
accurate verification.  Accordingly, even though he has 
previously been asked to provide specific information through 
a June 2003 PTSD questionnaire, the RO (AMC) must again 
contact him and request more specific information regarding 
his claimed stressors.  He should be asked to provide names 
of witnesses, information regarding time and place, and other 
information regarding all stressors for which he believes to 
have caused his PTSD.

Following receipt of all relevant information as to the 
incidents claimed, the AMC should then undertake a military 
unit records search for additional corroborative information, 
including through contacting the U. S. Army and the Joint 
Services Records Research Center (JSRRC), if this is of 
assistance to the development of the veteran's claim.



Provided that one or more of the alleged stressors are 
eventually confirmed based upon the record, the veteran 
should then be scheduled for another VA examination to 
determine whether he has PTSD as a result of that 
stressor(s).  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion where necessary to 
make a decision on the claim).

As with the veteran's hearing loss and tinnitus claims, the 
RO's April and June 2003 letters were issued prior to the 
Dingess decision and, therefore, do not address all of the 
elements of his PTSD claim.  And he has not since received 
further notice addressing these additional elements.  Id.; 
38 C.F.R. § 3.159 (2006).  So, before deciding his appeal, he 
must be sent proper VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), which informs him that a downstream 
disability rating and effective date for the award of 
benefits will be assigned if service connection is granted 
for PTSD.  This additional notice also must include an 
explanation of the type of evidence that is needed to 
establish both a disability rating and an effective date for 
this claim.

Finally, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, these claims are REMANDED for the following 
action:

1.  Send the veteran a VCAA letter 
regarding his claims for service 
connection for left ear hearing loss and 
PTSD, for an earlier effective date for 
the 10 percent rating for his tinnitus, 
and for a higher (compensable) rating for 
his right ear hearing loss.  The letter 
must include an explanation of the 
information or evidence needed 
to establish a disability rating and 
effective date for these claims, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Obtain the names and addresses of all 
VA and non-VA medical care providers who 
have treated the veteran for hearing loss, 
tinnitus, and PTSD since March 2004.  
There are indications he has been treated 
at the VA clinic in Westhaven and at the 
VA medical center in Newington.  Obtain 
these and all other records he identifies 
as relevant.

3.  Also again ask the veteran to provide 
any additional information concerning his 
alleged stressors for PTSD.  This includes 
the specific location, date of occurrence, 
and names of any individuals involved in 
the incidents.

4.  If the veteran provides sufficient 
information to permit a meaningful search, 
submit this information to the JSRCC for 
corroboration.  Records should pertain to 
the United States Army General Staff 
Company or the Command Maintenance 
Management Inspection team.  Because the 
veteran's accounts relate to the end of 
his tour in Vietnam, a search should 
address the months of September, October, 
and November 1969, if no other dates are 
provided by him upon further development.

5.  Prepare a report determining whether 
any of the alleged stressors have been 
confirmed.

6.  If at least one of the claimed 
stressors is objectively confirmed, 
schedule the veteran for a VA psychiatric 
examination to obtain a medical opinion 
indicating whether it is at least as 
likely as not (i.e., 50 percent or greater 
probability) he has PTSD due to the 
verified stressor(s).  Notify the examiner 
that only those stressors that were 
confirmed are to be considered.  If PTSD 
is diagnosed, the examiner must indicate 
what specific stressor in service provided 
the basis for this diagnosis.  If PTSD is 
not diagnosed, the examiner should explain 
why the veteran does not meet the DSM-IV 
criteria for this diagnosis.

To facilitate making these determinations, 
send the claims file to the examiner for a 
review of the veteran's pertinent medical 
history.  This includes a complete copy of 
this remand.

7.  Schedule the veteran for an audiogram 
and Maryland CNC speech recognition test 
to determine the current nature and 
severity of his hearing loss.  His VA 
claims file must be made available to the 
designated examiner for a review of the 
pertinent medical history.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
performed.

The examiner should report complaints and 
clinical findings in detail, including 
pure-tone threshold averages and speech 
discrimination scores.

8.  Then readjudicate these claims in 
light of the additional evidence obtained.  
If they are not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the case to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


